SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

209
CA 16-00194
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND SCUDDER, JJ.


DIPIZIO CONSTRUCTION COMPANY, INC.,
PLAINTIFF-APPELLANT,
AND TRAVELERS CASUALTY AND SURETY COMPANY OF
AMERICA, PLAINTIFF-RESPONDENT,

                    V                              MEMORANDUM AND ORDER

ERIE CANAL HARBOR DEVELOPMENT CORPORATION,
DEFENDANT-RESPONDENT.
(ACTION NO. 1.)
------------------------------------------------
DIPIZIO CONSTRUCTION COMPANY, INC.,
PLAINTIFF-APPELLANT,
AND TRAVELERS CASUALTY AND SURETY COMPANY OF
AMERICA, PLAINTIFF-RESPONDENT,

                    V

ERIE CANAL HARBOR DEVELOPMENT CORPORATION,
DEFENDANT-RESPONDENT.
(ACTION NO. 2.)
------------------------------------------------
DIPIZIO CONSTRUCTION COMPANY, INC.,
PLAINTIFF-APPELLANT,

                    V

NEW YORK STATE URBAN DEVELOPMENT CORPORATION,
DOING BUSINESS AS EMPIRE STATE DEVELOPMENT, ERIE
CANAL HARBOR DEVELOPMENT CORPORATION, SAM HOYT,
THOMAS DEE AND MARK E. SMITH,
DEFENDANTS-RESPONDENTS.
(ACTION NO. 3.)


LAW OFFICES OF DANIEL W. ISAACS, PLLC, NEW YORK CITY (DANIEL W. ISAACS
OF COUNSEL), FOR PLAINTIFF-APPELLANT.

TORRES, LENTZ, GAMELL, GARY & RITTMASTER, LLP, JERICHO (BENJAMIN D.
LENTZ OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

MANCABELLI LAW PLLC, ORCHARD PARK (PATRICIA A. MANCABELLI OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from a judgment and order (denominated order) of the
                                 -2-                           209
                                                         CA 16-00194

Supreme Court, Erie County (Timothy J. Walker, A.J.), entered April
24, 2015. The judgment and order, among other things, determined that
plaintiff Travelers Casualty and Surety Company of America is the real
party in interest.

     It is hereby ORDERED that the judgment and order so appealed from
is unanimously affirmed without costs.

     Memorandum: We affirm for reasons stated in the decision at
Supreme Court. We add only that, to the extent our decision in
Peerless Ins. Co. v Talia Constr. Co. (272 AD2d 919) may be construed
to provide that acts constituting bad faith on the part of a surety
are restricted to fraud and collusion, it should instead be read to
provide that fraud and collusion are merely examples of such acts (see
generally Maryland Cas. Co. v Grace, 292 NY 194, 200).




Entered:   March 24, 2017                       Frances E. Cafarell
                                                Clerk of the Court